Lanzinger, J.,
dissenting.
{¶ 45} I am troubled that in answering the two certified questions, the majority has broadened the term “record” beyond the statutory definition and has exposed *174municipalities, townships, and state agencies to potentially crippling penalties for even inadvertent violations of the public-records law.
{¶ 46} The General Assembly has provided a far-ranging definition of the term “records” in R.C. 149.011(G). ' “ ‘Records’ includes any document, device, or item, regardless of physical form or characteristic, including an electronic record * * *, created or received by or coming under the jurisdiction of any public office of the state or its political subdivisions, which serves to document the organization, functions, policies, decisions, procedures, operations, or other activities of the office.” Id.
{¶ 47} Until now, the statutory meaning of “record” has depended on the function of the item involved. Whatever form it took, the item was expected “to document the organization, functions, policies, decisions, procedures, operations, or other activities of the office.” (Emphasis added.) R.C. 149.011(G). Inexplicably, however, the majority now holds that a record need merely be “used” by a public office or official in the activities of the office, and it eliminates the statutory requirement that the item actually “serve[ ] to document” those activities. Conceivably, virtually any piece of paper that passes through a public office is now transformed into a public record. Even a single piece of incoming mail is a public record, since it may be considered “received or used” in the operations of the office, although it may not serve to document any of the activities of that office.
{¶ 48} R.C. 149.38 through 149.42 identify what public records must be kept safe and available by government agencies in fulfilling their duty under R.C. 149.351(A), which prohibits destruction of or damage to public records. A public office opens itself to risk of severe penalty if it fails to meet the duty of protecting its public records to ensure the broad access to which the people of Ohio are entitled. R.C. 149.351(B) gives a remedy to “[a]ny person who is aggrieved by the removal, destruction, mutilation, or transfer of, or by other damage to or disposition of a record” or by the threat of such removal or destruction. The aggrieved person may file a civil action for injunctive relief or a civil action for forfeiture of $1,000 for each violation, or both. An award of reasonable attorney fees will accompany either judgment. R.C. 149.351(B)(1) and (2).
{¶ 49} Thus, the General Assembly created a significant remedy for the unlawful destruction of public records. The $1,000 forfeiture depends upon proof of a “violation”; unfortunately, that term is undefined. Notably, the statute does not award a $1,000 forfeiture fee for each record destroyed or for each document altered. Destruction of a record gives the person aggrieved by that destruction the choice of remedy for each violation.
{¶ 50} In this case, I cannot accept that each single comp-time sheet is an individual record. I believe that only when these forms are compiled do they serve to “document the organization, functions, policies, decisions, procedures, *175operations, or other activities” of the city of Akron’s Plans and Permits Division. R.C. 149.011(G). Therefore, the “record” is the comp-time file for each single employee and the ledger of all employees’ comp-time, as R.C. 149.011(G) delineates. Destruction or disappearance of or damage to the record (in whole or in part) is the violation, which then subjects the public office to the consequences of R.C. 149.351(B). Either one missing piece of paper or multiple missing pages constitute a “violation.” The function of documentation of the activities of the office determines whether a specific page forms part of a single record or becomes a separate record in and of itself.
{¶ 51} At most, three records were affected here — each respondent’s comp-time record, which included a compilation of comp-time sheets, and the tally book — all of which were to be completely furnished upon request. Each incomplete record is a violation subject to the $1,000 forfeiture plus attorney fees upon prevailing in a civil action under R.C. 149.351(B).
{¶ 52} Although the issue is beyond the scope of the holding, I wish to note my due-process concerns. We have already recognized that R.C. 149.351(B) is an example of an explicit penalty or forfeiture rather than damages. Rosette v. Countrywide Home Loans, Inc., 105 Ohio St.3d 296, 2005-Ohio-1736, 825 N.E.2d 599, ¶ 14. The United States Supreme Court has held that the Eighth Amendment’s prohibition against excessive fines applies to the states and prohibits them from imposing “grossly excessive” punishments on tortfeasors. BMW of N. Am. v. Gore (1996), 517 U.S. 559, 562, 116 S.Ct. 1589, 134 L.Ed.2d 809. In determining whether a penalty is grossly excessive, a court is to consider three points: (1) the degree of the defendant’s reprehensibility or culpability, (2) the disparity between the penalty and the harm to the victim caused by the defendant’s actions, and (3) the difference between the remedy and the civil penalties authorized in other cases for comparable misconduct. Id. at 575, 116 S.Ct. 1589, 134 L.Ed.2d 809.
{¶ 53} First, as to culpability, our statute does not distinguish between malevolent and inadvertent destruction of documents — an aggrieved party is not required to show any specific motive or intent before a violation is established. Second, as to relationship between penalty and harm, Kish was awarded actual damages of $500 for spoliation and a penalty of $480,000. Elder’s actual damages were also $500 for spoliation, and her award was supplemented by a penalty of $380,000. The relationship between penalty and harm is undeniably weak. Third, as to other cases, if this case is a harbinger, the majority’s definition of “record” and its interpretation of “violation” under R.C. 149.351(B) may lead to catastrophic financial consequences for municipalities, townships, and agencies. In this case, on damages of $1,000, a forfeiture nearly 900 times greater is authorized by the majority. In my view, common sense abhors such a result.
Max Rothal, Akron Law Director, and Bruce H. Christensen Jr. and Deborah M. Forfia, Assistant Law Directors; and Brennan, Manna & Diamond and John N. Childs, for petitioner.
Wegman Hessler & Vanderburg, Jennifer A. Corso, David R. Knowles, and Christopher A. Holecek; and Warner Mendenhall, for respondents.
John Gotherman, Barry M. Byron, and Stephen L. Byron, for amicus curiae, Ohio Municipal League, in support of petitioner.
Gittes & Schulte and Frederick M. Gittes; Thompson & Bishop and Christy B. Bishop, for amici curiae, Ohio Civil Rights Coalition, Ohio NOW Legal Defense and Education Fund, Committee Against Sexual Harassment, and Ohio Employment Lawyers Association, in support of respondents.
Baker & Hostetler, L.L.P., and David Marburger, for amici curiae, Ohio Newspaper Association and Ohio Coalition for Open Government, in support of respondents.
{¶ 54} Because I believe that the majority has expanded the definition of “record” beyond the statutory definition and that whether a specific page, form, or document is part of a record or is, in itself, a separate record is determined by the function of documentation of the public office’s activities and that the record’s destruction, damage, or disappearance (in whole or in part) — or threat of the same — is the potential “violation” for purposes of R.C. 149.351, I respectfully dissent.
Lundberg Stratton and O’Donnell, JJ., concur in the foregoing opinion.